Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 3-6, 12-20 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0169089 (Dixon et al.) in view of CN 105670382 (Guo et al.).
Regarding claims 1 and 17: the Dixon reference shows that removable PVC screen protectors are known.  The PVC screen protector is formed of a PVC film adhered to a display where the protector covers both the display region and non-display region.  See Figure 1.  It is recognized that the reference does not disclose printing a PVC layer on the display and curing the PVC.  However, the Guo reference discloses printing PVC onto glass and curing to form a peelable protective layer.  Therefore, it would have been obvious to one of ordinary skill in the art to use the peelable PVC of Gou in place of the removable PVC film in Dixon.  One would expect the improved protective properties.
Regarding claims 3-5 and 18-20:  Gou discloses the PVC amount and the phthalate plasticizer in the same amount.
Regarding claims 6, 12 and 22: Dixon shows that the non-display area may have holes.  See Figures 3-4.
Regarding claims 13-16: Gou discloses screen printing and curing.  While the adhesive strength is not defines, one would expect the strength to be within the range claimed as the same materials are used in the same method.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/1069089 in view of CN 105670382 as applied to claim 1 above, and further in view of US 2018/0196559 (Lin).
The above rejection shows the display surface has a display region and a non-display region but does not specify a decoration layer on the non-display region for light-shielding.  However, the Lin reference .
Allowable Subject Matter
Claims 7-11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527. The examiner can normally be reached 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH E MULVANEY/              Primary Examiner, Art Unit 1785